 

--------------------------------------------------------------------------------

Exhibit 10.4
 
SUPPLEMENTAL INDENTURE


 
Supplemental Indenture (this “Supplemental Indenture”), dated as of November 21,
2011, among American Radiology Services LLC, a Delaware limited liability
company (the “Guaranteeing Subsidiary”), a subsidiary of RadNet, Inc. (or its
permitted successor), a Delaware corporation (“Parent”), Radnet Management,
Inc., a California corporation (the “Issuer), the other Guarantors (as defined
in the Indenture referred to herein) and U.S. Bank National Association, as
trustee under the Indenture referred to below (the “Trustee”).
 
WITNESSETH
 
WHEREAS, the Issuer has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of April 6, 2010, providing for the
issuance of 10⅜% Senior Notes due 2018 (the “Notes”);
 
WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Issuer’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Note Guarantee”); and
 
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:
 
1.           Capitalized Terms.  Capitalized terms used herein without
definition shall have the meanings assigned to them in the Indenture.
 
2.           Agreement to Guarantee.  The Guaranteeing Subsidiary hereby agrees
to provide an unconditional Guarantee on the terms and subject to the conditions
set forth in the Note Guarantee and in the Indenture including but not limited
to Article 10 thereof.
 
4.           No Recourse Against Others.  No director, officer, employee,
stockholder, general or limited partner or incorporator of the Issuers or any
Guarantor, as such, shall have any liability for any obligations of the Issuers
or the Guarantors under the Notes, this Indenture, the Note Guarantees or the
note documents or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder of Notes by accepting a Note waives
and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes. The waiver may not be effective to
waive liabilities under the federal securities laws.
 
5.           NEW YORK LAW TO GOVERN.  THE INTERNAL LAW OF THE STATE OF NEW YORK
SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING
EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
 
6.           Counterparts.  The parties may sign any number of copies of this
Supplemental Indenture.  Each signed copy shall be an original, but all of them
together represent the same agreement.
 
7.           Effect of Headings.  The Section headings herein are for
convenience only and shall not affect the construction hereof.


8.            The Trustee.  The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guaranteeing Subsidiary and the Issuer.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have executed this Supplemental Indenture as
of the date first set forth above.


 


 

  AMERICAN RADIOLOGY SERVICES LLC
 
By:     /S/ HOWARD G. BERGER, M.D.
         Name:  Howard G. Berger, M.D.
             Title:  President and Treasurer
 


PARENT, ISSUER AND OTHER GUARANTORS
 
By:     /S/ HOWARD G. BERGER, M.D.
          Name:  Howard G. Berger, M.D.
              Title:  Authorized Officer of Parent, Issuer and the other
Guarantors

 
 
 
 
[Signature Page to Supplemental Indenture - American Radiology Services LLC]

 
 

--------------------------------------------------------------------------------

 


 

 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
 
By:     /S/ GEORGINA THOMAS
         Name: Georgina Thomas
              Title: Trust Officer

 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Supplemental Indenture - American Radiology Services LLC]

--------------------------------------------------------------------------------